Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021 is being considered by the examiner.
Examiner's Amendment
This communication is in response to the amended application filed on 08/13/2021.
An Examiner’s Amendment to the record appears below. Authorization for the Examiner’s Amendment was given by Applicant’s Representative, Austin J. Kim (Attorney Reg. No. 70,837), on August 26, 2021. See attached interview summary form for more information. 
Should the changes and/or additions by unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
1. (Currently Amended) A method, comprising:
determining, by a first intermediary device between a first computing device and a second computing device, that an insights virtual channel (VC) established between the first computing device and the second computing device, is re-routed to the first intermediary device from a second intermediary device between the first computing device and the second computing device;
receiving, by the first intermediary device, protocol state of the insights VC, which includes: information associating (i) an identifier identifying a type of protocol for , and capabilities negotiated across the first computing device, the second computing device and the second intermediary device, to support communicating the insights via the insights VC; and
accessing, by the first intermediary device using the received protocol state, the insights communicated via the insights VC, that are from at least one of the first computing device or the second computing device.
2. (Previously Presented) The method of claim 1, comprising receiving the protocol state of the insights VC from a shared storage, the protocol state saved by the second intermediary device in the shared storage.
3. (Canceled) 
4. (Original) The method of claim 2, wherein the protocol state of the insights VC includes at least one of a protocol name of the insights VC, information about event of the insights VC, and data points of the insights VC.
5. (Previously Presented) The method of claim 2, wherein receiving the protocol state of the insights VC comprises:
identifying, by the first intermediary device, the protocol state using a protocol-level identifier; and
accessing, by the first intermediary device, the identified protocol state from the shared storage.
6. (Original) The method of claim 2, wherein the protocol state of the insights VC includes at least one of an encryption method, an encryption key, or a last encrypted byte.
7. (Previously Presented) The method of claim 1, further comprising re-synchronizing, by the first intermediary device at a common gateway protocol level, packets transmitted or received via the insights VC.

9. (Original) The method of claim 8, comprising receiving the protocol state of the insights VC from a VC agent executing at the first computing device or the second computing device.
10. (Canceled) 
11. (Currently Amended) A first intermediary device between a first computing device and a second computing device, comprising:
at least one processor configured to:
determine that an insights virtual channel (VC) established between the first computing device and the second computing device, is re-routed to the first intermediary device from a second intermediary device between the first computing device and the second computing device;
receive protocol state of the insights VC, which includes: information associating (i) an identifier identifying a type of protocol for communicating insights using the insights VC, with (ii) an identifier of the insights VC or a component of the first computing device, and capabilities negotiated across the first computing device, the second computing device and the second intermediary device, to support communicating the insights via the insights VC; and
access, using the received protocol state, the insights communicated via the insights VC, that are from at least one of the first computing device or the second computing device.
12. (Previously Presented) The first intermediary device of claim 11, wherein the at least one processor is configured to receive the protocol state of the insights VC from a shared storage, the protocol state saved by the second intermediary device in the shared storage.
13. (Canceled) 

15. (Previously Presented) The first intermediary device of claim 12, wherein the at least one processor is configured to receive the protocol state of the insights VC by:
identifying the protocol state using a protocol-level identifier; and
accessing the identified protocol state from the shared storage.
16. (Previously Presented) The first intermediary device of claim 11, wherein the at least one processor is further configured to re-synchronize, at a common gateway protocol level, packets transmitted or received via the insights VC.
17. (Previously Presented) The first intermediary device of claim 11, comprising initializing or re-initializing the first intermediary device using a tunneling protocol.
18. (Previously Presented) The first intermediary device of claim 17, comprising receiving the protocol state of the insights VC from a VC agent executing at the first computing device or the second computing device.
19. (Canceled) 
20. (Currently Amended) A non-transitory computer readable medium storing program instructions for causing one or more processors in a first intermediary device to:
determine that an insights virtual channel (VC) established between a first computing device and a second computing device, is re-routed to the first intermediary device from a second intermediary device between the first computing device and the second computing device;
receive protocol state of the insights VC, which includes: information associating (i) an identifier identifying a type of protocol for communicating insights using the insights VC, with (ii) an identifier of the insights VC or a component of the first computing device, and capabilities negotiated across the first computing device, the second computing device and the second intermediary device, to support communicating the insights via the insights VC; and


Reasons for Allowance
After a thorough search, review of the prosecution history, the prior art of record, and Applicant's Remarks, and due to the Examiner’s Amendment, claims 1-2, 4-9, 11-12, 14-18 and 20 are allowed.
The following is examiner’s statement of reasons for allowance: 
The prior art of record Adhya (Pub. No. US 2009/0037998 A1) that a session identifier is propagated from a primary appliance to a secondary appliance to aid in failover of a session. Adhya ¶¶ [0259], [0264] & [0266].
The prior art of record Zheng (Pub. No. US 2017/049738 A1) teaches “obtain a protocol type and a port number of the packet, determine, according to a mapping relationship between a protocol type and a port number, and a PID, the PID corresponding to the packet, and determine, according to the PID, whether to allow the process corresponding to the PID to use the SSL VPN.” Zheng ¶ [0061].
The prior art of record Sugiyama (Pat. No. US 6,967,954 B2) teaches “IP-VPN unit comprises: an inputted IP data packet analyzing section that obtains an input VC (virtual channel) numbers, and also obtains a VPN-ID (virtual private network-identifier) for distinguishing each of said user terminals and a QOS (quality of service) type based on said input VC number and QOS information from a header part of an IP data packet transferred from one of said plural user terminals, said QOS information including a protocol type, a destination service port number, a source address service port number, and a code point.” Sugiyama Claim 1 [emphasis supplied]. 

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 




Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
08/27/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        8/31/2021